Citation Nr: 0507760	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for hepatitis, 
currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The issue of an increased rating for hepatitis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of September 1999, the RO 
refused to reopen the claim of entitlement to service 
connection for PTSD on the basis that new and material 
evidence had not been submitted.  

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claim in September 1999 is not cumulative and 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  There is no competent medical evidence of record of a 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The RO's September 1999 refusal to reopen the claim of 
entitlement to service connection for PTSD is final; evidence 
submitted since that denial is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in October 2001, as well as by the 
discussion in the August 2003 statement of the case (SOC).  
By means of these documents, the veteran was told of the 
requirements to reopen his claim and establish entitlement to 
service connection for PTSD, of the reasons for the denial of 
his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided VCAA notices prior 
to the May 2002 denial of his claim.  Therefore, there are no 
defects with respect to the timing of the VCAA notice 
requirement.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records, VA records, private records, and pertinent records 
from the Social Security Administration (SSA).  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran was afforded VA examinations in 
connection with the issues on appeal, and the reports are 
associated with the claims file.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.

New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The service medical records are entirely negative for any 
complaints or diagnoses of psychiatric disorders.  The 
service records reveal the veteran's service in Vietnam as a 
cryogenic equipment operator, and the award of a Meritorious 
Unit Commendation.  

In April 1985, the veteran initiated a claim alleging 
entitlement to service connection for PTSD.  The RO denied 
the claim in September 1985 on the basis that there was no 
evidence of PTSD and that the evidence did not show the 
veteran's involvement in any significant combat or any other 
life threatening stressors on active duty.  Notice of the 
denial, including information concerning his appellate 
rights, was issued.  In the absence of appellate action, the 
decision became final.

Subsequent to the denial, evidence added to the record 
consisted of additional service records, VA treatment and 
examination reports, VA hospitalization reports, and records 
associated with a favorable June 1991 SSA disability 
determination.  

Additional service records show a combat history of Counter 
Insurgency Operations from March 1971 to May 1971.  

VA treatment records, dated from 1988 to 1992, show ongoing 
treatment for anxiety, depression, obsessive-compulsive 
disorder, affective disorders, history of alcohol abuse, 
history of marijuana dependence, history of cocaine 
dependence, and passive-aggressive personality with 
obsessive-compulsive traits.  On a September 1993 VA 
examination, the examiner noted that the veteran had blocked 
away symptoms of Vietnam and had not experienced any PTSD 
symptoms for the last several years.  The examiner diagnosed 
panic disorder, obsessive-compulsive disorder, and alcohol 
and substance abuse in remission.  

In May 1995, the veteran filed an application to reopen his 
claim.  He stated that while in Vietnam, he worked outside of 
his primary specialty and saw people losing their lives and 
body parts.  Evidence added to the record included VA 
treatment records dated from 1988 to 1995 that show treatment 
for anxiety and obsessive-compulsive disorder.  In February 
1996, the RO found that there was no confirmed diagnosis of 
PTSD and that there was no evidence of a stressor.  Notice of 
the decision was issued in February 1996, but appellate 
action was not initiated.  Therefore, the decision became 
final.

The veteran filed another application to reopen the claim in 
March 1999.  Evidence added to the record included VA 
treatment records dated from 1995 to 1998, showing treatment 
for polysubstance abuse, obsessive-compulsive disorder, 
anxiety, and depression.  In September 1999, the RO issued a 
final decision refusing to reopen the claim. 

In May 2001, the veteran filed another application to reopen 
the claim.  Evidence added to the record consists of VA 
treatment records, letters from the veteran's therapist, and 
a VA examination report.

VA records reveal diagnoses of PTSD with ongoing treatment 
from 2000 to 2001.  The veteran's psychiatrist provided 
letters in August 2001 and January 2002 regarding treatment 
for PTSD.  In the letters, the psychiatrist discussed the 
details of the stressors that the veteran reported.  The May 
2004 VA examiner disputed the veteran's PTSD diagnosis.

The Board finds that the evidence presented is new and 
material.  On prior occasions, the RO specifically noted that 
there has not been a confirmed diagnosis of PTSD.  However, 
given the therapists references to specific stressors 
reported by the veteran, it appears that the therapist used 
those stressors as a basis for the diagnosis.  Therefore, 
there is a diagnosis of PTSD, and the claim is reopened.  

Service Connection for PTSD

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for PTSD.  In 
light of the Board's decision, the entire record must be 
reviewed on a de novo basis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (2004).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation are 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The Board finds that the first requirement to establish 
entitlement to service connection for PTSD has not been met.  
Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The evidence of record does show that the veteran has been 
diagnosed with PTSD, but the same evidence is lacking with 
regard to the basis for the diagnosis.  In this case, the 
medical records that document a diagnosis of PTSD do not 
appear to have been offered after a review of the claims file 
and an examination of the veteran.  The negative medical 
opinions appear to have more detailed explanations for the 
conclusions stated.  For example, in September 1993, the VA 
examiner determined that the veteran had not experienced PTSD 
symptoms for several years, and ultimately did not include 
PTSD among the psychiatric diagnoses.  Further, in May 2002, 
the VA examiner diagnosed dysthymia, alcohol dependence in 
remission, marijuana dependence, and histrionic personality 
disorder with passive-aggressive features and 
hypochondriasis.  The examiner pointed out that prior to 
recent years, there had not been any significant reference to 
PTSD by clinicians who treated the veteran.  It was noted 
that for the past two or three years, several professionals 
offered a PTSD conceptualization that prompted the VA 
examination.  The examiner found that whether or not there is 
an underlying or coexisting PTSD element to the veteran's 
functioning, the clinical impression of longstanding has been 
that of characterological dysfunction as evidenced by the 
veteran's communication style and liberal functional overlay.  
Therefore, PTSD was not diagnosed despite the veteran's 
reference to related symptomatology, even with liberal 
affective endorsement of his self-report.  

This examiner's conclusion was reached following a review of 
the record, including favorable reports, and an examination 
of the veteran.  Therefore, the Board gives the VA examiners' 
conclusions greater weight.  It is the Board's responsibility 
to make such determinations.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Therefore, the only remaining evidence in support of the 
claim consists of lay statements.  However, as medical 
expertise is required in this instance, the veteran is not 
competent to comment on a medical matter.  See Espiritu, 
supra.

As there is no competent evidence of record of a diagnosis of 
PTSD, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the claim is denied.


ORDER

Entitlement to service connection for PTSD has not been 
established, and the appeal is denied. 


REMAND

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
most recent VA examination was conducted in November 2001, 
more than 3 years ago.  Further, the criteria for evaluating 
infectious hepatitis were revised and became effective July 
2, 2001.  See 66 Fed. Reg. 29486-29489 (May 31, 2001).  The 
November 2001 examination does not address the new criteria, 
and at that time it was noted that there had been a 
suggestion of a transplant in the past.  The Board notes that 
in developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria. See Massey v. Brown, 7 Vet. App. 
204 (1994).  A thorough and contemporaneous examination 
should include the examiner's access to the veteran's medical 
history, in order to assess to all applicable rating 
criteria, thereby enabling the examiner to describe the 
veteran's symptoms in terms consistent with the rating 
criteria.  

The Board also notes that the most recent treatment records 
are dated in July 2002.  Therefore, current treatment records 
should be secured and associated with the claims file.  See 
38 U.S.C.A. § 5103A(b).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should contact the veteran, 
and request that he identify any health 
care provider that treated him for 
infectious hepatitis since July 2002.  
Based on his response, the AMC should 
attempt to procure copies of all records 
that have not previously been obtained 
from identified treatment sources.  Any 
current VA treatment records dating back 
to July 2002 must be secured and 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
AMC.  If, after making reasonable efforts 
to obtain named records the AMC is unable 
to secure same, the AMC must notify the 
veteran and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken 
by the AMC with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his infectious hepatitis.  It 
is imperative that the examiners review 
the evidence in his claims folder, 
including a complete copy of this REMAND 
and the current version of38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  

3.  Thereafter, the AMC should review the 
veteran's claim of entitlement to an 
increased rating for infectious 
hepatitis.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


